DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merey (US 8,807,355).
Regarding claim 1, Merey (figs. 10-11) discloses a storage box 240, including: 
a first box body including a first sidewall, a first bottom, a first accommodation space, a first side opening located at a side of the first sidewall, and a first top edge located at a side of the first box body away from the first bottom; and 
a second box body including a second sidewall, a second bottom, a second accommodation space, a second side opening located at a side of the second sidewall and a second top edge located at a side of the second box body away from the second bottom, 
wherein a slide rail is formed from the second top edge towards the second bottom, and the first top edge abuts the slide rail; 
wherein the storage box is formed by assembling the first box body and the second body in a manner that the first side opening corresponds to the second side opening, and the first top edge and the second top edge together form an opening of the storage box (see marked-up fig. 10).  


    PNG
    media_image1.png
    822
    1024
    media_image1.png
    Greyscale

Regarding claim 2, Merey further discloses a width of the first side opening is larger than a width of the second side opening (fig. 10).  
Regarding claim 7, Merey further discloses a third top edge formed at a side of the first top edge away from the first side opening and towards an inner side and the opening of the storage box, and when the first box body and the second box body are assembled, the third top edge and the second top edge together form the opening, and the third top edge is flush with the second top edge (Marked-up fig. 10).  
Regarding claim 9, Merey further discloses the second top edge further has at least two hollow sections, the at least two hollow sections are at least distributed at two sides of the second side opening (marked up fig. 11).
Regarding claim 10, Merey further discloses the storage box having an accommodation space having a volume no larger than a sum of a volume of the first accommodation space and a volume of the second accommodation space (marked-up figs. 10-11).

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burgess (US 2008/020976).
Alternatively, regarding claim 1, Burgess (fig. 1) discloses a storage box, including: 
a first box body 24 including a first sidewall, a first bottom, a first accommodation space, a first side opening located at a side of the first sidewall, and a first top edge located at a side of the first box body away from the first bottom; and 
a second box body 22 including a second sidewall, a second bottom, a second accommodation space, a second side opening located at a side of the second sidewall and a second top edge located at a side of the second box body away from the second bottom, 
wherein a slide rail 50 is formed from the second top edge towards the second bottom, and the first top edge abuts the slide rail; 
wherein the storage box is formed by assembling the first box body 24 and the second body 22 in a manner that the first side opening corresponds to the second side opening, and the first top edge and the second top edge together form an opening of the storage box.
Regarding claim 2, Burgess further discloses a width of the first side opening is larger than a width of the second side opening (fig.1).  
Regarding claim 3, Burgess further discloses a stopping portion 104 being further formed inside of the first box body 24 and adjacent to the first side opening; and 
a plurality of stopping ribs 110 are further formed outside of the second box body and adjacent to the second side opening and the second top edge, the plurality of stopping ribs are arranged along a direction of the slide rail (fig. 7).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Burgess (US 2008/020976).
Regarding claim 8, Burgess further discloses the second bottom having a plurality of projecting portions 102. 
However, Burgess fails to disclose the first bottom also having a plurality of projecting portions.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have also provided the first bottom a plurality of projecting portions, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Merey (US 8,807,355) in view of Gledhill (US 7,014,058).
Regarding claim 4, Merey discloses all elements of the claimed invention except for the first box body further including a first neck edge 50 and the second box body further includes a second neck edge 46; a width of the first neck edge is larger than a width of the second neck edge.
 
However, Gledhill teaches a first box body and a second box body including a first neck edge 50 and a second neck edge 46, wherein the width of the first neck edge is larger than the width of the second neck edge (fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the device of Merey a first and second neck edges, as taught by Gledhill, for the predictable result of providing a reinforced edge to prevent flexing.
Regarding claim 5, Gledhill further teaches the first box body having a first limiting portion 56 adjacently connected to the first neck edge, and the second box body has a first limiting structure 54 extending from the second neck edge towards an outer side of the storage box.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the modified device of Gledhill, a limiting portion and a limiting structure, for the predictable result of providing a stop to limit the extended position of the container as taught by Gledhill in col. 4, lines 21-24. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Merey (US 8,807,355) in view of McNary (US 5,080,222).
Regarding claim 6, Merey discloses all elements of the claimed invention except for a second limiting portion is projected from a location on the first bottom and adjacent to the first side opening towards an inner side of the storage box, and a second limiting structure is projected from a location on the second bottom and adjacent to the second side opening towards an outer side of the storage box.  
However, McNary teaches a storage box having a limiting portion and limiting structure 22,12  (fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the device of Merey, a limiting portion and limiting structure, for the predictable result of preventing opening of the box unless properly manipulated as taught by McNary in col. 2, line 67.
Regarding the location of the limiting portion and the limiting structure, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE GIRMA NEWAY whose telephone number is (571)270-5275. The examiner can normally be reached Monday - Friday 9:00 AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLAINE G NEWAY/Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735